



Exhibit 10.50






September 24, 2015


OFFER OF EMPLOYMENT






Jenny C. Yeh
686 Lola Lane
Mountain View CA 94040




Dear Jenny:


Sphere3D, (the “Company”) would like to extend the following offer of
employment:


Position:    Vice President & General Counsel
Location:    San Jose Office, 125 S. Market Street, San Jose, CA 95113
    
Reports to:    Eric Kelly, Chairman & Chief Executive Officer


Compensation:
Bi-Weekly: $11,538.46 (Annual $300,000) paid in accordance with our normal
payroll practices and subject to normal withholding.



Bonus:
You will be eligible to participate in the executive incentive plan. The
incentive plan will be based on corporate and individual goals to be established
by the CEO with a target compensation of 20% of your annual base compensation.
Total compensation package could equal $360,000.



                
Stock Options:
Subject to the approval of the Sphere 3D Board of Directors you will be granted
restricted stock units of 200,000 shares of Sphere 3D Common Stock. The
restricted stock units will vest in six substantially equal semi-annual
installments over the three years following the first date of your employment.



Additionally, the recommended RSU’s will contain language that will provide that
after six months of your employment, if your employment with Sphere3D is
terminated by you for Good Reason or by the Company without Cause (as defined
below) during the two year period following a Change of Control (as defined
below), then any unvested portion of the equity-based awards granted by the
Company to you shall vest in full as of the date of such termination. If the
unvested portion of the equity is not assumed by the acquirer in connection with
a Change of Control or otherwise settled in cash or other property in connection
with such Change of Control, then you’re unvested portion of the equity not so
assumed or settled will accelerate and become fully vested and exercisable
immediately prior to the closing of such Change of Control.




--------------------------------------------------------------------------------





(a) a “Change of Control” will be defined to have occurred if, and only if,
during the term of your employment with Overland:


(i) any individual, partnership, firm, corporation, association, trust,
unincorporated organization or other entity or person, or any syndicate or group
deemed to be a person under Section 14(d)(2) of the Securities Exchange Act of
1934 (“Exchange Act”) is or becomes the “Beneficial Owner” (as defined in Rule
13d-3 of the General Rules and Regulations under the Exchange Act), directly or
indirectly, of securities of the Company representing 30% or more of the
combined voting power of the Company’s then outstanding securities entitled to
vote in the election of directors of the Company (other than as a result of a
purchase of shares directly from the Company in a capital-raising transaction);


(ii) there occurs a reorganization, merger, consolidation or other corporate
transaction involving the Company (“Transaction”), in each case, with respect to
which the shareholders of the Company immediately prior to such Transaction do
not, immediately after the Transaction, own more than fifty percent (50%) of the
combined voting power of the Company or other corporation resulting from such
Transaction; or


(iii) all or substantially all of the assets of the Company are sold, liquidated
or distributed;




For purposes of the foregoing, the term “Cause” shall mean: (a) acts or
omissions constituting reckless or willful misconduct on your part with respect
to your obligations or otherwise relating to the business of the Company that
causes material harm to the Company or its reputation; (b) your material breach
of any agreement between you and the Company, which breach you fail to cure
within 30 days after receiving written notice from the Board that specifies the
specific conduct giving rise to the alleged breach; (c) your conviction or entry
of a plea of nolo contendere for fraud, theft or embezzlement, or any felony or
crime of moral turpitude; or (d) your willful neglect of duties as reasonably
determined by the Company, which you fail to cure within 30 days after receiving
written notice from the Company that specifies the specific duties that you have
failed to perform.


For purposes of this Agreement, “Good Reason” shall mean a voluntary termination
by you of your employment with the Company within 90 days after the initial
occurrence of one or more of the following: (a) your authority, responsibilities
and/or duties are materially reduced so that your duties are no longer
consistent with your position as of the date of grant; or (b) the Company
relocates your principal place of work to a location more than fifty (50) miles
from the Company’s current office location as of the date of grant without your
prior written approval; provided, however, that such a termination by you shall
not be a termination for Good Reason unless you notify the Company in writing
within 60 days following the initial existence of one of the circumstances
constituting “Good Reason”, the Company is given 30 days from the receipt of
such notice in which the Company may remedy or cure such condition, and the
Company fails to remedy or cure the condition set forth in your notice within 30
days of receipt of such notice. For purposes of the foregoing, if you do not
timely provide notice to the Company, then you are deemed to have waived this
right.    








--------------------------------------------------------------------------------





At Sphere3D we strive to maintain a safe, drug-free work environment conducive
to effective business operations. We require that our personnel and operating
practices be consistent with the highest standards of health and safety.


Sphere3D pays 100% of your benefits and they will be effective on the 1st day of
the month following your start date. Sphere3D is committed to making available
excellent benefit programs and family services that respond to the needs of our
employees. We believe we offer a flexible and competitive package. You will meet
with our Human Resources Department upon your arrival so that they can explain
your new benefits and sign you up for coverage.


The Immigration Reform and Control Act of 1986 require employers to provide
verification of a new employee’s identity and employment eligibility on their
first day of employment. It is
necessary, therefore, that you complete the US Government and Employment
Eligibility Verification Form (I-9) and provide documentation to verify your
identity and employment eligibility. In order to begin your employment with us,
and as part of our normal process, please bring your I-9 documents with you on
your first day of work.


Your employment with Sphere3D will be “at-will”. This means that it is not for
any specified period of time and can be terminated by you or by Sphere3D at any
time, with or without advance notice, and for any or no particular reason or
cause. It also means that your job duties, title, responsibilities, reporting
level, compensation and benefits, as well as Sphere3D’s personnel policies and
procedures may be changed with or without notices at any time in the sole
discretion of Sphere3D, subject to benefits you may be entitled to under the
Severance agreement referenced above. The “at-will” nature of your employment
will remain unchanged during your tenure as an employee and may be changed only
by an express written agreement that is signed by you and the Chief Executive
Officer.


In order to document your acceptance, please sign and return this document no
later than close of business October 5, 2015via fax (408) 904-7241. By signing
this document you hereby agree and acknowledge that you continue to be bound the
terms and conditions of any agreement made by and between you and your former
employer(s) regarding the nondisclosure of confidential and proprietary
information. Please feel free to contact Carol Dixon, Vice President, Human
Resources, at (408) 283-4760 with any additional questions.


 
Very truly yours,


/s/ Eric Kelly
Eric Kelly                Date: October 4, 2015
Chairman & CEO


By signing, I understand, acknowledge and agree to the terms of this offer.




Acceptance:


/s/ Jenny Yeh        10/5/15
Jenny C. Yeh        Date


My expected start date is on or before: ______________________________
    




